SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH March, 2012 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S.A. CNPJ/MF [Corporate Taxpayer’s Roll/Treasury Department] no. 01.832.635/0001-18 NIRE [ Company Roll Registration Number] 35.300.150.007 Publicly Held Company - CVM no. 016390 Minutes of the Debenture Holders Meeting of the 1st Public Issue of 50,000 Shares Non-Convertible Debentures, Single Series, Unsecured by TAM S.A., held on March 29, 2012 I) Place, Time and Date: Rua Ática no. 673, in the city of São Paulo, State of São Paulo, at 10:30 a.m. (ten-thirty in the morning), on March 29, 2012. II) Notice: Published in the Official Gazette of the State of São Paulo and Valor Econômico, issues of March 14, 15 and 16, 2012. III) Direction of Works: Ana Paula Zanetti de Barros Moreira - Chairman; Natalia Machado Loureiro - Secretary, who compose the officers of the work. IV) Attendance: Debenture Holders representing 93.50% (ninety-three point fifty percent) of the Outstanding Debentures, as verified by the signatures on the Attendance Register of Debenture Holders and the Trustee. Also present were the representative of the Issuer, Mr. Jorge Bonduki Helito, and the representative of the Trustee Pentágono S.A. Distribuidora de Títulos e Valores Mobiliários, Ms. Nathalia Machado. V) Agenda: (i) To decide on the amendment of the Indenture, the purpose of including the prerogative to the Company, to promote the Total Redemption of Debentures as provided in the legislation in force. VI) Resolutions: Examined and debated the matter contained in the Agenda, by vote of the Debenture Holders representing 93.50% (ninety-three point fifty percent) of the outstanding debentures in the Assembly, it was approved the Issuer proposal to amend the Deed of Debentures, for inclusion of conditions of Early Redemption of Debentures by Total Par Value plus the Remuneration calculated between the date of final payment until the date of such redemption, in accordance with the provisions of Brazilian legislation, and the Company is responsible for providing documents and to perform the necessary procedures to full compliance with such approval. It was also approved the payment of the premium of 0.05% on the Unit Par Value plus the Remuneration calculated between the date of final payment until the date of such redemption, and the Early Total Redemption of Debentures and payment of the premium shall take place until the date of April 9, 2012. VII) Closing: With nothing further to discuss and nobody wanting to speak, the meeting was closed with the preparation of these minutes, which, after read and approved by those present, was signed by all. São Paulo, March 29, 2012. (aa) Ana Paula Zanetti de Barros Moreira - Chairman; Jorge Bonduki Helito – TAM S/A; Nathalia Machado - Pentágono S.A DTVM; Debenture Holders. True copy of the minutes of the book. Nathalia Machado Loureiro Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 20, 2012 TAM S.A. By: /
